Exhibit 10.38

 

Summary of 2006 Executive Officer Cash Bonus Plan

 

Overview and Purpose

 

This plan (the “2006 Bonus Plan”) was adopted by the Compensation Committee of
the Board of Directors (the “Compensation Committee”) of Kosan Biosciences
Incorporated (the “Company”) on December 2, 2005 and is designed to offer
incentive compensation to executive officer level employees of the Company by
rewarding achievement of specifically measured corporate goals and individual
goals.

 

Administration

 

The 2006 Bonus Plan will be administered by the Compensation Committee. The
Compensation Committee will be responsible for approving, or recommending to the
Board of Directors for approval, any incentive awards to executive officers of
the Company, including any incentive awards to the Chief Executive Officer.

 

Eligibility

 

Each executive officer level employee of the Company is eligible to participate
in the 2006 Bonus Plan.

 

Corporate and Individual Performance

 

The Compensation Committee has approved the Company’s corporate objectives for
2006, which include the achievement of performance targets with respect to the
Company’s clinical affairs, financial metrics and organization related
objectives. Each participant will also be subject to key individual performance
objectives. The 2006 Bonus Plan provides for the payment of cash bonuses to
participants if corporate and individual performance criteria are achieved
during 2006. The actual bonuses payable for 2006 (if any) will vary depending on
the extent to which actual performance meets, exceeds or falls short of the
specified corporate objectives and individual performance objectives approved by
the Compensation Committee, as determined by the Compensation Committee in its
discretion, and on the level of the Company’s then current or anticipated cash
reserves. The Company’s Board of Directors or the Compensation Committee
reserves the right to modify the corporate or individual performance objectives
at any time based on business changes during the year.

 

Target Cash Bonus Amount

 

The 2006 Bonus Plan provides a target cash bonus amount for each executive
officer level employee of the Company, expressed as a percentage of 2006 base
salary for each participant.